

116 S3131 IS: Mirador-Calakmul Basin Maya Security and Conservation Partnership Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3131IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Inhofe (for himself, Mr. Udall, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize the Secretary of the Interior to establish a Maya Security and Conservation
			 Partnership program, to authorize appropriations for that program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Mirador-Calakmul Basin Maya Security and Conservation Partnership Act of 2019.
 2.FindingsCongress finds that— (1)the Mirador-Calakmul Basin (referred to in this Act as the Basin) is recognized scientifically as, and has been termed, the Cradle of Maya Civilization, with over 100 ancient Maya cities dating back almost 3,000 years, and includes the world’s largest pyramids in volume, the tallest pyramids in the Americas, the first paved ancient highway systems, the earliest and largest ancient Maya cities, and the home of the ancient Ka’an (Kan) Kingdom, which is recognized as one of the first organized political and economic states in the Americas;
 (2)the Basin covers approximately 1,600,000 acres of pristine tropical forest within a geographically contained ecological system;
 (3)the forest referred to in paragraph (2) is a crucial economic resource for the people of Central America and Mexico living in villages surrounding the Basin;
 (4)the Basin is a reservoir of genetic diversity that can spark potential advances in medical, agricultural, and industrial technology; and
 (5)the Basin is centrally located within the larger Selva Maya, a large block of adjacent protected areas within Guatemala, Mexico, and Belize, within which increased crossboundary trafficking of timber, gold, wildlife, and other resources is taking place with little central government control or law enforcement.
 3.Statement of policyIt is the policy of the United States— (1)that the United States encourages the governments of Mexico and Guatemala—
 (A)to prioritize the Basin; and (B)to establish a formal joint program for the security and conservation of the biodiversity and archeological ruins of the Basin, comprising the Cradle of Maya Civilization, which would be the first ever binational security and conservation program of its size and scale in Latin America;
 (2)to fund field-based tropical and archeological research, law enforcement, and sustainable tourism activities within the Basin and surrounding communities to support and strengthen protected areas while enlisting local communities in those activities; and
 (3)that the implementation of and funding for the policy described in paragraph (2) should emphasize that—
 (A)United States investment under this Act shall be in addition to existing United States efforts; (B)the governments of Guatemala and Mexico, multilateral organizations such as the Central American Bank for Economic Integration, local communities, and private sector organizations should have a leading role in fostering the partnership to preserve and protect the Basin; and
 (C)United States funding should leverage investments by the governments of Guatemala and Mexico and regional research organizations.
 4.Priority for investments in the BasinThe Secretary of the Interior shall prioritize continued tropical forest and archeological scientific research, law enforcement, and sustainable tourism in the scientifically recognized Basin in northern Guatemala and southern Mexico by establishing a collaborative heritage conservation program and sustainable tourism model in collaboration with—
 (1)the governments of Guatemala and Mexico; and (2)the ongoing scientific research team of United States and international universities and institutions performing tropical and archaeological work in the Basin.
			5.Grant program
 (a)In generalThe Secretary of the Interior, acting through the Office of International Affairs of the Department of the Interior (referred to in this section as the Secretary), as a contribution to the scientific investigation, heritage conservation, law enforcement, and sustainable tourism of the scientifically recognized Basin in Guatemala and Mexico, shall—
 (1)establish a Maya Security and Conservation Partnership program; and (2)carry out a program to enter into cooperative agreements or provide grants, as appropriate, to support the Maya Security and Conservation Partnership program.
 (b)Cooperative agreements and grantsA cooperative agreement or grant under subsection (a)(2) shall, in part, support demonstrably effective, ongoing, and collaborative research efforts involving a consortium of United States and local universities and research institutions working in the Basin.
 (c)GoalThe goal of the program established under subsection (a)(1) shall be to create a sustainable tourism model designed to provide low impact, controlled access to the archaeological sites of the Basin with an emphasis on providing safe and secure economic opportunity for the local communities in and around the Basin.
 (d)Limitation on use of fundsOf the funds made available to carry out this section for a fiscal year, 50 percent may not be used until, as determined by the Secretary of State, in consultation with the Secretary, the governments of Guatemala and Mexico have provided significant direct investment to effectively counter illegal activities within the region that encompasses the Basin, including illegal logging and looting of archeological sites along the Guatemala-Mexico border and within the Basin.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $12,000,000 for each of fiscal years 2021 through 2026, to remain available until expended.